Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyobo, JP 2010-168526 as evidenced by machine translation.
Regarding claims 1 and 8, Toyobo teaches polymer compositions comprising polyamide, maleic anhydride modified polypropylene, unmodified polypropylene anjd carbon fiber ([0008]). It is further taught in [0008] that the maleic anhydride polypropylene is preferably a block co polymer of polypropylene with polyethylene and or polybutylene. This species is seen as a maleic anhydride modified elastomer and that the modified species reacts with terminal amine groups of the polyamide.
Regarding claims 2, 5 and 6, the reference teaches that the carbon fiber can be in the form of roving or woven fabric ([0011)).
 Regarding claims 3 and 4, these physical properties are seen as inherent to the compositions of the reference since compositional requirements are met.
Regarding claim 9, see [0007].
Therefore the reference anticipates the rejected claims.
Applicants arguments in traversal of this rejection appear to focus on the required MFR of the reference. The modified elastomer of the reference meets the structural limitations of the instant claims. The instant claims contain no limitations regarding MFR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762